{¶ 29} I write separately because I believe that much of the majority's opinion is advisory as it addresses a moot issue. Appellant's sole assignment of error is that the trial court erred when it denied its motion for summary judgment. But as the majority points out in ¶ 24-27, the fact that there was a subsequent trial on the same issues renders this issue moot. See Continental Ins. Co. v. Whittington (1994),71 Ohio St.3d 150, 642 N.E.2d 615, syllabus. As the Ohio Supreme Court explained:
 {¶ 30} "The evidence adduced at trial revealed the existence of genuine issues of material fact concerning the issues raised by Continental in its motion for summary judgment. While the record before the trial court at the time it denied the motion may not have reflected that situation, the facts as we now know them, as determined by the jury, show that Continental was clearly liable to provide coverage under the terms of the policy. Under these circumstances, it would seem incongruous to now say that the trial court committed reversible error in denying Continental's motion. Any error in the denial of the motion was rendered moot or harmless since a full and complete development of the facts at trial (as opposed to the limited factual evidence elicited upon discovery) showed *Page 190 
that appellants were entitled to judgment. In this regard, substantial justice would clearly not be served by setting aside the jury's findings and the final judgment of the trial court." Id., 71 Ohio St.3d at 155,642 N.E.2d 615.
 {¶ 31} The Ohio Supreme Court has clearly stated that an appellate court that addresses a moot issue is issuing an improper advisory opinion. State ex rel. White v. Kilbane Koch, 96 Ohio St.3d 395,2002-Ohio-4848, 775 N.E.2d 508, ¶ 18. And its decision in ContinentalIns. renders appellant's assignment of error moot. Accordingly, the majority is acting improperly when addressing the merits of that assignment of error. Regardless of whether I agree or disagree with the majority's conclusion, I must dissent from ¶ 8-23 of its opinion.